IN THE UNITED STATES DISTRICT FOR THE
MIDDLE DISTRICT OF TENNESSEE
AT NASHVILLE

WESTFIELD INSURANCE GROUP, |
Plaintiff,

Vs. No.

 

Serve:

ADKINS ELECTRIC, INC.

c/o Registered Agent Corporation
Service Company

2908 Poston Ave.,

Nashville, TN 37203-1312

And

ASHLAND HEIGHTS, L.P.

c/o Registered Agent John H. Roe, Jr.
150 3" Ave., South, Suite 1100
Nashville, TN 37201-2037

And

SUMMIT CONTRACTING GROUP,

INC.,

c/o Registered Agent National Registered
Agents, Inc.

200 Montvue Road

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
Knoxville, TN 37919-5546 )
)
)

Defendants.

COMPLAINT FOR DECLARATORY JUDGMENT
Comes now the Plaintiff, Westfield Insurance Group (“Westfield”), by and through

counsel, and pursuant 28 U.S.C. §§ 2201, 2202 and Fed. R. Civ. P. Rule 57 and hereby brings

 

Case 3:18-cv-01265 Document1 Filed 11/08/18 Page 1 of 12 PagelID #: 1

 
 

 

this action for Declaratory Judgment asserting that an actual controversy exists between the
parties. Westfield, for cause of action, respectfully states the following:
A. PARTIES, JURISDICTION AND VENUE

1. Westfield is an Ohio corporation with its principal place of business being in Westfield
Center, Ohio. Westfield is an insurance company that issues commercial insurance policies and
does business in the State of Tennessee.

2. Defendant, Adkins Electric, Inc. (“Adkins”) is a Florida corporation that does business
in the State of Tennessee, including the work and/or services that are material to this action.
Adkins’ principal place of business is located at 10477 New Kings Road, Jacksonville, FL 32219
and can be served through its registered agent, Corporation Service Company, 2908 Poston Ave.,
Nashville, TN 37203-1312.

3. Defendant, Summit Contracting Group, Inc. (“Summit”) is a Florida corporation that
does business in the State of Tennessee, including the work and/or services that are material to
this action. Summit’s principal place of business is located at 1000 Riverside Ave., Suite 800,
Jacksonville, TL 32204-4101 and can be served through its registered agent, National Registered
Agents, Inc., 200 Montvue Road, Knoxville, TN 37919-5546.

4, Defendant, Ashland Heights, L.P. (“Ashland”) is a Tennessee limited partnership that
does business in the State of Tennessee, including owning and operating on the property that are
material to this action. Ashland’s principal place of business is located at 1 164 Vantage Pointe,
Ashland City, TN 37015 and can be served through its registered agent, John H. Roe, Jr., 150 3”
Ave., South, Suite 1100, Nashville, TN 37201-2037.

5. This Court has subject matter jurisdiction over this action for declaratory relief

pursuant to 28 U.S.C. §§ 2201 and 2202 and Fed. R. Civ. P. 57.

2
Case 3:18-cv-01265 Document1 Filed 11/08/18 Page 2 of 12 PagelD #: 2
 

6. An actual justiciable controversy exists between the parties, primarily between
Westfield and Adkins, that is within the meaning of 28 U.S.C. § 2201 regarding whether
Westfield has a duty to defend or indemnify Adkins under the applicable insurance policy with
respect to the claims asserted in the lawsuits that are more particularly described below.

7. That this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1331(a)(1) because
the amount in controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
and the suit is between citizens of different states.

8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that a substantial part of
the events or omissions giving rise to this claim occurred in this judicial district and more
importantly, the property where the work was performed by the various parties or owned by a
party is located in this judicial district.

B. FACTS AND UNDERLYING LAWSUITS

9. Ashland is the owner of the subject property which is located in Ashland City,
Cheatham County, Tennessee.

10. In September 2013, Ashland entered into a contract with Summit to construct an
assisted living facility for Ashland. Related thereto, Summit entered into a subcontract agreement
with Adkins for the electrical and fire alarm system of the assisted living facility.

11. Upon information and belief, the project was completed in early 2015.

12. Upon information and belief, in January 2016, Summit sued Ashland regarding
amounts still owed Summit from the project and the parties’ contract. The lawsuit was filed in
the Chancery Court for Cheatham County, Tennessee, Docket No. 16747. On or about July 19,
2016, Ashland filed an Amended Answer and Counterclaim to Summit’s First Amended

Complaint.

3
Case 3:18-cv-01265 Document1 Filed 11/08/18 Page 3 of 12 PagelD #: 3
 

 

13. On or about August 15, 2016, Summit filed an Answer to Ashland’s Counterclaim
and filed a Third-Party Complaint against Adkins. (collectively referred to as “Summit’s TPC”)
and attached hereto as Exhibit “A.”

14. Upon information and belief, in May 2018, Ashland filed a separate lawsuit in the
Chancery Court for Cheatham County, Tennessee against various subcontractors (including
Adkins) and others related to the construction of their assisted living facility (except Summit).
Subsequently, on or about June 4, 2018, Ashland filed an Amended Complaint regarding the
same in Chancery Court for Cheatham County, Tennessee, Docket No. 17528 (hereinafter

referred to as “Ashland’s Amended Complaint” and attached hereto as Exhibit “B.”)

 

1. Summit’s Third-Party Complaint

15. In Summit’s TPC, it alleged that a subcontract agreement was entered into in May
2013 between Summit and Adkins which required Adkins to perform all electrical work for
Ashland’s property and the installation of the required fire alarm system.

16. In Summit’s TPC, it asserted that Ashland began experiencing problems with the fire
alarm system as installed by Adkins. The problems allegedly began during the summer of 2015
and continued.

17. Summit claimed that Ashland deemed the fire alarm system as being defective;
therefore, Summit sent formal notice to Adkins to investigate and/or repair the alleged problems
with the fire alarm system.

18. On August 8, 2016, Summit alleged that it sent a demand letter to Adkins formally
requesting that Ashland “indemnify, hold harmless and defend Summit” regarding Ashland’s
allegations “as it relates to the work performed by Adkins, including but not limited to the [fire

alarm] System.”

4
Case 3:18-cv-01265 Document1 Filed 11/08/18 Page 4 of 12 PagelD #: 4

 
 

19. In Summit’s TPC, its sole cause of action was related to indemnity, defense and hold
harmless regarding Ashland’s allegations related to Adkins’ scope of work, including the fire
alarm system. Specifically, Summit cited “legal theories of breach of contract and contractual
and common law indemnity.”

2. Ashland’s Amended Complaint

20. In Ashland’s Amended Complaint, Ashland asserted that its assisted living facility
opened in mid-2015. Since its opening, Ashland claimed that the facility had over 150 false fire
alarms. Ashland asserted that it made numerous demands to Summit to cure “the Defective
Installation of Fire Alarm System.”

21. Specifically, Ashland asserted that “the fire alarm system in [t]he building is
defective” and “the wiring of [t]he fire alarm system is defective.”

22. Ashland sought damages “to remediate” the defective fire alarm system and defective
wiring.

C. WESTFIELD’S POLICY

93. Westfield issued an insurance policy to Adkins, Policy No. CM 3 627 492 with an
effective policy period of June 30, 2014 to June 30, 2015 (hereinafter the “Policy”).

24. A copy of the Policy is provided as Exhibit C attached hereto.

25. The Commercial General Liability (“CGL”) coverage part of the Policy contained the
following insuring agreement:

SECTION I—- COVERAGES (cc 000! 04 13)
COVERAGE A — BODILY INJURY AND PROPERTY DAMAGE LIABILTY

1. Insuring Agreement

a. We will pay those sums that the insured becomes legally obligated to pay as
damages because of “bodily injury” or “property damage” to which this

5
Case 3:18-cv-01265 Document1 Filed 11/08/18 Page 5 of 12 PagelID #: 5
insurance applies. We will have the right and duty to defend the insured
against any “suit” seeking damages for “bodily injury” or “property damage”
to which this insurance does not apply. We may, at our discretion,
investigate any “occurrence” and settle any claim or “suit” that may result.

bp. This insurance applies to “bodily injury” and “property damage” only if:

(1) The “bodily injury” or “property damage” is caused by an “occurrence”

that takes place in the “coverage territory,”
spake

The CGL and Policy provided the following exclusions for the CGL:
2. Exclusions

This insurance does not apply to:

teak

b. Contractual Liability

“Bodily injury” or “property damage” for which the insured is obligated to
pay damages by reason of the assumption of liability in a contract or
agreement.

This exclusion does not apply to liability for damages:

(1) That the insured would have in the absence of the contract or agreement;
or

(2) Assumed in a contract or agreement that is an “insured contract”,
provided the “bodily injury” or “property damage” occurs subsequent to
the execution of the contract or agreement. Solely for the purposes of
liability assumed in an “insured contract”, reasonable attorneys’ fees and
necessary litigation expenses incurred by or for a party other than an
insured are deemed to be damages because of “bodily injury” or
“property damage”, provided:

a) Liability to such party for, or for the cost of, that party’s defense has
also been assumed in the same “insured contract”; and

b) Such attorneys’ fees and litigation expenses are for defense of that
party against a civil or alternative dispute resolution proceeding in
which damages to which this instance applies are alleged.

3 KR

6
Case 3:18-cv-01265 Document1 Filed 11/08/18 Page 6 of 12 PagelD #: 6

 

 
 

j. Damage to Property

“Property damage” to:

eek

(5) That particular part of the real property on which you or any contractors or
subcontractors working directly or indirectly on your behalf are performing
operations, if the “property damage” arises out of those operations; or

(6) That particular part of any property that must be restored, repaired or
replaced because “your work” was incorrectly performed on it.

ok oR ok

Paragraphs (3), (4), (5) and (6) of this exclusion do not apply to liability assumed
under a sidetrack agreement.

Paragraph (6) of this exclusion does not apply to “property damage” included in the
“»roducts-completed operations hazard.”

|. Damage to Your Work

“Property damage” to “your work” arising out of it or any part of it and included
in the “products-completed operations hazard”,

This exclusion does not apply if the damaged work or the work out of which the
damage arises was performed on your behalf by a subcontractor.

m. Damage to Impaired Property or Property Not Physically Injured

“Property damage” to “impaired property” or property that has not been
physically injured, arising out of:

(1) A defect, deficiency, inadequacy or dangerous condition in “your product”
or “your work,” or

(2) A delay or failure by you or anyone acting on your behalf to perform a
contract or agreement in accordance with its terms.

This exclusion does not apply to the loss of use of other property arising out of
sudden and accidental physical injury to “your product” or “your work” after it has
been put to its intended use.

n. Recall Of Products, Work Or Impaired Property

Damages claimed for any loss, cost or expense incurred by you or others for the
loss of use, withdrawal recall, inspection, repair, replacement, adjustment,
removal or disposal of:

7

Case 3:18-cv-01265 Document1 Filed 11/08/18 Page 7 of 12 PagelD #: 7
(1) “Your product,”
(2) “Your work,” or
(3) “Impaired property,”

if such product, work, or property is withdrawn or recalled from the market
or from use by any person or organization because of a known or suspected
defect, deficiency, inadequacy or dangerous condition in it.

Heh
The Policy provided the following definitions for the CGL:
SECTION V — DEFINITIONS

oR

8. “Impaired property” means tangible property, other than “your product” of “your
work,” that cannot be used or is less useful because:

a. It incorporates “your product” or “your work” that is known or though to be
defective, deficient, inadequate or dangerous; or

b. You have failed to fulfill the terms of a contract or agreement; if such
property can be restored to use by the repair, replacement, adjustment or
removal of “your product” or “your work” or your fulfilling the terms of the
contract or agreement.

 

9, “Insured contract” means:
TOK 3

f. That part of any other contract or agreement pertaining to your business
(including an indemnification of a municipality in connection with work
performed for a municipality) under which you assume the tort liability of
another party to pay for “bodily injury” or “property damage” to a third
person or organization. Tort liability means a liability that would be imposed
by law in the absence of any contract or agreement.

He ale ake

13. “Occurrence” means an accident, including continuous or repeated exposure to
substantially the same general harmful conditions.

ok RK

8
Case 3:18-cv-01265 Document1 Filed 11/08/18 Page 8 of 12 PagelD #: 8

 
 

17. “Property damage” means:

a. Physical injury to tangible property, including all resulting loss of use of that
property. all such loss of use shall be deemed to occur at the time of the
physical injury that caused it; or

b. Loss of use of tangible property that is not physical injured. All such loss of
use shall be deemed to occur at the time of the “occurrence” that caused it.

eek

18. “Suit” means a civil proceeding in which damages because of “bodily injury”,
“property damage” or “personal and advertising injury” to which this insurance
applies are alleged.

22. “Your work.”
a. Means:
(1) work or operations performed by you or on your behalf; and

(2) Materials, parts or equipment furnished in connection with such work or
operations.

b. Includes:

(1) Warranties or representations made at any time with respect to the
fitness, quality, durability, performance or use of “your work”, and

(2) The providing of or failure to provide warnings or instructions.
steak
AMENDMENT OF INSURED CONTRACT DEFINITION (cc 24 2604 13)
This endorsement modified insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE PART
PRODUCTS/COMPLETED OPERATIONS LIABILTY COVERAGE PART

The definition of “insured contract” in the Definitions section is replaced by the following:

“Insured contract” means:

f. That part of any other contract or agreement pertaining to your business (including
an indemnification of a municipality in connection with work performed for a

9
Case 3:18-cv-01265 Document1 Filed 11/08/18 Page 9 of 12 PagelD #: 9
municipality) under which you assume the tort liability of another party to pay for
“bodily injury” or “property damage” to a third person or organization, provided the
“bodily injury” or “property damage” is caused, in whole or in part, by you or by
those acting on your behalf. However, such part of a contract or agreement shall
only be considered an “insured contract” to the extent your assumption of the tort
liability is permitted by law. Tort liability means a liability that would be imposed by
law in the absence of any contract or agreement.

ak

COMMERCIAL GENERAL LIABILTY CONTRACTORS ENDORSEMENT (ca 7137

11 12)

;
:
|
|
:
|

This endorsement modifies insurance provided under the following:

COMMERCIAL GENERAL LIABILITY COVERAGE FORM

 

Coverage afforded under this expanded coverage endorsement does not apply to any person
or organization covered as an additional insured on any other endorsement now or hereafter

attached to this Coverage Form.

eK

Under SECTION V — DEFINITIONS, item 9, Is deleted and replaced with the following:

9, “Insured Contract” means:

TER

f. That part of any other contract or agreement pertaining to your business (including
an indemnification of a municipality in connection with work performed for a
municipality) under which you assume the tort liability of another party to pay for
“bodily injury” or “property damage” to a third person or organization. Tort
liability means a liability that would be imposed by law in the absence of any
contract or agreement.

 

aK
26. Soon after receiving notice of the claim, Westfield sent a brief Reservation of Rights

letter to Adkins in June 2017. After performing additional investigation, a subsequent, more

detailed, Reservation of Rights letter was sent to Adkins in April 2018.

10
Case 3:18-cv-01265 Document 1 Filed 11/08/18 Page 10 of 12 PagelD #: 10

 
D. GROUNDS FOR DECLARATORY JUDGMENT

27. Westfield incorporates by reference Paragraphs 1-26 above as if fully stated herein.

28. The Policy was issued to and delivered to Adkins in the State of Florida. Both Florida
and Tennessee followed the lex loci contractus doctrine. This doctrine sets forth that the law of the
state where the contract was made and entered should apply. Therefore, Florida law applies to the
interpretation of the Policy regarding this Declaratory Judgment.

29. The underlying lawsuits, Summit’s TPC and Ashland’s Amended Complaint, do not
allege an “occurrence” or “property damage” caused by an “occurrence” as those terms are defined
in the Policy and/or Florida law.

30. To the extent there is an “occurrence” in the underlying lawsuits, there are no allegations
regarding “property damage” as stated above. Florida law has consistently held that CGL policies
do not cover claims to repair or replace defective work. There is no coverage for the cost of
repairing defective work or crediting its value to a running account because neither, in and of itself,
is “property damage.”

30. The allegations contained in the underlying lawsuits are related to the cost to repair
defective work (or a credit against its account) and there are no allegations for the cost to repair
resulting damages and/or damages caused by any defective work. Therefore, there is no duty to
defend or indemnify Adkins regarding Summit’s TPC or Ashland’s Amended Complaint.

31. In addition, any claim for damages related to any breach of contract claim is precluded
by the contractual liability exclusion. Economic damages are not recoverable under a CGL policy
with a contractual liability exclusion pursuant to Florida law.

32. In the alternative, if the Court finds that “property damage” was sufficiently alleged in

either Summit’s TPC and/or Ashland’s Amended Complaint, the following exclusions apply

11
Case 3:18-cv-01265 Document1 Filed 11/08/18 Page 11 of 12 PagelD #: 11
excluding coverage: Damage To Impaired Property or Property Not Physically Injured, Damage To
Your Work.

33. There is no coverage under the Policy for Adkins regarding Summit’s TPC and/or
Ashland’s Amended Complaint and therefore, Westfield owes no duty to defend or indemnify
Adkins in either matter.

34. An actual controversy exists between Westfield, on the one hand, and Adkins (and all
interested defendants), on the other hand, and by the terms and provisions of Fed. R. Civ. P. 57 and
28 U.S.C. §§ 2201 and 2202, this Court is invested with the power to declare the rights and
liabilities of the parties hereto and to grant such relief as it deems necessary and proper.

WHEREFORE, PREMISES CONSIDERED, plaintiff, Westfield Insurance Group,
respectfully requests this Honorable Court to declare and adjudge the controversy as follows:

(1) Declare that Westfield owes no duty to defend Adkins Electric, Inc. or any party in
the underlying lawsuits, including Summit’s TPC and Ashland’s Amended Complaint.

(2) Declare that Westfield has no duty to indemnify Adkins Electric, Inc. or any party for
any loss or damages arising from the underlying lawsuits, including Summit’s TPC and
Ashland’s Amended Complaint.

(3) Grant any other relief that this Honorable Court deems just and equitable under the

circumstances, including the award of costs.

WESTFIELD INSURANCE GROUP

By: FT me | ae

Jon M. Cope (BPR #20031)

STOKES, WILLIAMS, SHARP, COPE & MANN
P.O. Box 2644

Knoxville, TN 37901

865/544-3833

Attorney for Westfield Insurance Group

12
Case 3:18-cv-01265 Document1 Filed 11/08/18 Page 12 of 12 PagelD #: 12
